ORDER

PER CURIAM:
AND NOW, this 29th day of September, 1999, the Petition for Allowance of Appeal is GRANTED, and the order of the Superior Court is MODIFIED to provide as follows:
The order of the trial court granting summary judgment based upon the claim of immunity pursuant to the Recreation Use of Land and Water Act, 68 P.S. §§ 477-1, et seq., is REVERSED, and the matter remanded to the trial court *409for consideration of the additional ground for relief asserted in Defendants’ motion for summary judgment, namely, the claim to immunity pursuant to the Agricultural Immunity Act, 42 Pa.C.S. § 8339.
Jurisdiction is relinquished.